Case 1:16-cr-00251-TWP-MJD Document 1333 Filed 11/04/20 Page 1 of 2 PageID #: 7231




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )     No. 1:16-cr-00251-TWP-MJD
                                                     )
  TIMOTHY BERRY,                                     ) -15
                                                     )
                               Defendant.            )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         On October 16, 2015, the Magistrate Judge submitted her Report and Recommendation

  regarding the United States Probation Office's Petition for Warrant or Summons for Offender

  Under Supervision (Dkt. 1285). The parties were afforded due opportunity pursuant to statute and

  the rules of this Court to file objections; none were filed. The Court, having considered the

  Magistrate Judge's Report and Recommendation, hereby adopts the Magistrate Judge's Report and

  Recommendation.

         IT IS SO ORDERED.

         Date:    11/4/2020




  Distribution:

  Gwendolyn M. Beitz
  INDIANA FEDERAL COMMUNITY DEFENDERS
  gwendolyn_beitz@fd.org

  Peter A. Blackett
  UNITED STATES ATTORNEY'S OFFICE
  peter.blackett@usdoj.gov
Case 1:16-cr-00251-TWP-MJD Document 1333 Filed 11/04/20 Page 2 of 2 PageID #: 7232




  Michelle Patricia Brady
  UNITED STATES ATTORNEY'S OFFICE
  michelle.brady@usdoj.gov

  Kyle T. Ring
  WILLIAMS LAW FIRM
  kyle@williamsinjurylaw.com
